233 S.W.3d 156 (2006)
Thomas Leo SPRINGS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-221.
Supreme Court of Arkansas.
March 23, 2006.
John Joplin, Fort Smith, AR, and Cash Haaser, for appellant.
No response.
PER CURIAM.
Thomas Leo Springs was found guilty of capital murder and sentenced to death. The appeal from this judgment has been lodged in this court. Appellant Springs is represented on appeal by John Joplin, Public Defender, and Cash Haaser, Deputy Public Defender. Attorneys for appellant now ask that they be permitted to withdraw as counsel on the ground that they are ineligible for compensation for services as appellate counsel.
Act 1370 of 2001, codified as Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2001), provides that persons employed as full-time public defenders who are not provided a state-funded secretary are eligible to seek compensation for appellate work. Counsel here affirm that they are full-time public defenders with a full-time, state-funded secretary. Under these circumstances, they are not entitled to be paid for services in this appeal and their request to be relieved is well founded.
We grant Joplin's and Haaser's motion to withdraw and appoint attorney W.H. Taylor, lead counsel, and attorneys Stevan Vowell and Tonya Patrick, co-counsel, to represent appellant. Our clerk is directed to set a new briefing schedule for the appeal.